Citation Nr: 0305422	
Decision Date: 03/24/03    Archive Date: 04/03/03

DOCKET NO.  01-00 240A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida

THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for 
herniated nucleus pulposus, L4-5.  

2.  Entitlement to a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Esq.


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel


REMAND

The veteran had active military service from July 1943 to May 
1946.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2000 RO rating decision.  

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the Veterans 
Claims Assistance Act of 2000, (VCAA), 38 U.S.C.A. §§ 5100 
et. seq., was enacted into law.  Implementing regulations 
were published by VA in August 2001, and made effective from 
date of the law's enactment.  See 66 Fed. Reg. 45620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.159 
and 3.326(a)).  The VCAA eliminated the concept of a well-
grounded claim and redefined VA's obligations with respect to 
the duty to notify and the duty to assist.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that all provisions of the VCAA are potentially 
applicable to claims pending on the date of the law's 
enactment, and that concerns of fundamental fairness and fair 
process demanded further development and readjudication under 
the VCAA by the lower adjudicatory authority.  See Holliday 
v. Principi, 14 Vet. App. 280 (2001), mot. for recons. 
denied, 14 Vet. App. 327 (per curium order), mot. for full 
Court review denied, 15 Vet. App. 21 (2001) (en banc order).  

To date, the RO has not addressed any of the provisions of 
the VCAA in either its development actions or in the January 
2001 statement of the case.  Because of the change in the law 
brought about by the VCAA, a remand in this case is required 
for compliance with the notice and duty to assist provisions 
contained in the new law.  In addition, because the RO has 
not yet considered whether any additional notification or 
development action is required under the VCAA, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOGCPREC 16-92.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate notification 
and development is undertaken in this case.

The most recent VA outpatient records were associated with 
the claims file in October 2000.  To ensure that he undergoes 
a fully informed evaluation, clinical data taking into 
account treatment of the veteran's low back since October 
2000, should be secured. 

The Board also finds it necessary to have the veteran re-
examined for purposes of determining the severity of his low 
back disability and the effect of this condition on his 
ability to be gainfully employed.  VA last evaluated the 
veteran's low back disability over two years ago, in November 
2000.  By the time this case is returned to the Board 
following remand, the report of that examination will be, in 
the Board's judgment, too dated to be properly considered 
"contemporaneous."  See, e.g., Green v. Derwinski, 1 Vet. 
App. 121 (1991).  

In rating the veteran's service-connected herniated nucleus 
pulposus disability, the RO is advised that the regulations 
for rating intervertebral disc syndrome [38 C.F.R. § 4.71a, 
Diagnostic Code 5293] changed during the course of the 
veteran's appeal.  See 67 Fed. Reg. 54345-54349 (August 22, 
2002).  The RO must compare the severity of the veteran's 
condition under both the old and the new regulations and 
afford the veteran the benefit of whichever set of 
regulations which gives the veteran the higher disability 
rating.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Of 
course, a rating under the revised criteria may not be 
afforded prior to the effective date of the revision.  

Accordingly, the case is remanded for the following:

1.  Review the claims file and ensure 
that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are fully 
complied with and satisfied.  See also 66 
Fed. Reg. 45620-32 (August 29, 2001) 
(codified at 38 C.F.R. § 3.159).

2.  As part of this development, obtain 
the names and addresses of all medical 
care providers, VA and non-VA, who have 
treated the veteran for his low back 
disability since October 2000.  After 
securing the necessary release(s), obtain 
these records, including, but not limited 
to, complete clinical and outpatient 
treatment records, notes, consultation 
reports, medications, imaging, procedures, 
and emergency room reports.

3.  Thereafter, schedule the veteran for 
a VA orthopedic examination of the low 
back.  Ensure that the veteran's claims 
folder is reviewed by the examiner in 
conjunction with the examination.  Such 
tests as the examiner deems necessary 
should be performed.  The examiner should 
detail the severity of the veteran's low 
back disability, as well as the effect of 
this condition on his ability to be 
gainfully employed. 

4.  Thereafter, if the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations, including the VCAA and the 
revised Diagnostic Code 5293.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The veteran is hereby notified that it is his responsibility 
to report for any scheduled examination and to cooperate in 
the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of his claims.  38 C.F.R. §§ 3.158 and 3.655 
(2002).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the CAVC for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




_________________________________________________
MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


